 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JEROME CEASAR ALVERTO,

 9                              Plaintiff,                 Case No. 18-1381-JCC

10          v.                                             ORDER DENYING PLAINTIFF’S
                                                           MOTION TO COMPEL AND
11   CHRISTOPHER SCHENK, et al.,                           GRANTING EXTENSION OF TIME
                                                           TO REPLY
12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. This matter comes before the

15   Court upon Plaintiff’s motion for an extension of time to reply to Defendants’ response to

16   Plaintiff’s summary judgment motion (dkt. # 57), and Plaintiff’s motion to compel Defendants to

17   respond to certain discovery requests he mailed to defense counsel in September 2019 (dkt. #

18   59).

19          Plaintiff’s motion to compel provides that on “about September 21, 2019, Plaintiff sent

20   correspondence to Defendants’ lawyer . . . requesting material discoverable information.” (Dkt. #

21   59 at 1-2.) Defendants apparently responded that the requested information was not discoverable.

22   (Id. at 2.) Plaintiff therefore asks the Court to compel Defendants to produce the requested

23   information. (Id. at 4.) Plaintiff also filed a second motion, which seeks a thirty-day extension of


     ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND GRANTING EXTENSION OF
     TIME TO REPLY - 1
 1   time to file his reply brief to Defendants’ response and cross-motion for summary judgment, to

 2   allow Plaintiff sufficient time to receive and digest Defendants’ responses to his September 21,

 3   2019 discovery requests. (Dkt. # 57.)

 4          Plaintiff’s motion to compel (dkt. # 59) is DENIED. The Court has previously extended

 5   the discovery cutoff in this case on two occasions. First, the Court extended the deadline from

 6   March 18, 2019 to June 7, 2019. (Dkt. # 25.) As noted above, the Court recently extended the

 7   discovery deadline to August 30, 2019, to allow the parties sufficient time to complete discovery

 8   and prepare their dispositive motions. (Dkt. # 34.) The Court advised the parties that they must

 9   complete all depositions by this date, “although the parties may request additional time upon a

10   showing of good cause.” (Id. at 3.) The Court also extended the dispositive motion deadline to

11   September 30, 2019. (Id.)

12          To date, neither party has requested further extension of the August 30, 2019 discovery

13   deadline. On the contrary, both parties have filed motions for summary judgment. (Dkt. ## 40,

14   48). Accordingly, Plaintiff’s September 21, 2019 discovery requests sent to Defendants were

15   untimely, and the Court DENIES Plaintiff’s motion to compel Defendants to respond to those

16   untimely requests. (Dkt. # 59.)

17          To ensure that Plaintiff has adequate time to respond to Defendants’ dispositive motion,

18   the Court GRANTS Plaintiff’s motion for a thirty-day extension of time to file his reply.

19   Accordingly, Plaintiff’s reply is due by no later than November 4, 2019. In addition, the Clerk of

20   the Court is directed to RE-NOTE the parties’ pending motions for summary judgment (dkt. ##

21   40, 48) for consideration on November 4, 2019.

22   //

23


     ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND GRANTING EXTENSION OF
     TIME TO REPLY - 2
 1         The Clerk is directed to send copies of this order to the parties and to the Honorable John

 2   C. Coughenour.

 3         Dated this 3rd day of October.


                                                        A
 4

 5                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND GRANTING EXTENSION OF
     TIME TO REPLY - 3
